Cosmo Ferranto was on trial for murder of a two year old child in the Cuyahoga Common Pleas. The • ease had proceeded to a point where the opening argument of the State’s attorney had been concluded. At this time Ferranto indicated his intention of entering a plea of guilty under 13692 GC. The plea was entered and the court found Ferranto guilty of murder in the first degree, and he was later sentenced to be electrocuted.
Error was prosecuted and the Court of Appeals which, in reversing the common pleas, held:
1. That the Court should have refused the plea of guilty and the case should have been submitted to a jury since all the evidence being in.
2. The jury was not discharged when the court accepted the plea of guilty.
3. That the trial court should not grant mercy to Ferranto, that being the province of the jury.
The State contends that the court had the power to grant mercy, that the trial court was impowered to accept a plea of guilty, that when the plea was finally accepted the jury became automatically discharged.